Title: To James Madison from William Eaton, 5 August 1802 (Abstract)
From: Eaton, William
To: Madison, James


5 August 1802, Tunis. Encloses copies of letters received from chargé d’affaires at Tripoli, Captain Morris, and Hamet Pasha. Has heard from a Tripolitan merchant that the presence of the latter at Malta has excited alarm at the Tripolitan court and “Universal discontentment and revolt pervade all clases” there. “The reigning Bashaw has caused as many shirts, or robes to be constructed as he has prisoners, payed with pitch and sulpher, and he swears he will burn every American and Swede he shall have in possession the moment a shot is fired on the town. Shall such a monster live, and dictate laws to nations who could crush him!”
“This morning the Algerine Jew, Azulai, informed me that, a few days ago, letters passed through his hands from the Dey of Algiers to the Bashaw of Tripoli, demanding the immediate release of the American Captives … and that these dispatches were accompanied by letters from Mr. OBrien. I have received no communications from this Genn. since the 15. May—and, if Azulai’s statement be true, I should be at loss to account for his taciturnity on the subject with me if I did not percieve in the transaction a perseverance of the original progect of placing the affairs of the UStates in these regencies in the controle of a cordon of Algerine Jews stationed at the different capitals.… I apprehend the Dey’s claim will succede like his guarantee of the peace: it is possible however that the Bashaw’s dependence on the Dey for supplies may induce him to concede.… I have put in a claim for our prisoners in exchange for those which Commodore Dale released last summer, taking the Bashaw’s promise for seven Americans when captured.”
Notes that there is “some misunderstanding” between Hammuda Bey and the regency of Algiers, evidenced by the bey’s “having formed a camp of three thousand men which will march tomorrow towards the frontier of Constantine to observe the motions of an Algerine camp.” Reports a conversation with the bey after the Franklin’s capture: “‘You keep’ said he ‘a very close blockade before Tripoli—your frigates appear to be very vigilant—But supposing you were to undertake to blocade a thousand miles seacoast how many such vigilant frigates would you employ on the service?’ I answered this sarcasm by saying that the enemy had not much to boast of in having picked up, after more than a year’s warfare, one poor brig and nine defenceless seamen.”
Complains of lack of cooperation from Captain Murray. “The procedure of this commander respecting my measures has thrown me into great embarrassments and obvious disgrace here.” Wishes to be replaced if the U.S. government will not support his measures. “But let not my successor be an Algerine Jew.”
States that Lewis Hargreaves, whom he had named “to take charge of this office in case of my decease or necessary absence,” is moving to England; “I shall name Captain Holck, his Danish Majesty’s Consul, to this trust.” Reports “some misintelligence between the french Government and the Dey of Algiers—the English also.” Spain threatens Tunis with its “whole naval force” if the bey “persists in his demands.” The bey “answered laconically ‘Let them come.’” Has received a 16 July letter from Pulis at Malta stating that the emperor of Morocco has declared war on U.S. but hopes this information is unfounded.
 

   
   RC and enclosures (DNA: RG 59, CD, Tunis, vol. 2, pt. 1); letterbook copy (CSmH). RC 4 pp.; docketed by Wagner. Printed in Knox, Naval Documents, Barbary WarsDudley W. Knox, ed., Naval Documents Related to the United States Wars with the Barbary Powers (6 vols.; Washington, 1939–44)., 2:223–25.



   
   The enclosed letter to Eaton from Nicolai C. Nissen in Tripoli, 21 July 1802 (1 p.), announced the arrival of a Tripolitan corsair with Capt. Andrew Morris and eight seamen as prisoners and forwarded Morris’s letter of the same date.



   
   Andrew Morris was captain of the brig Franklin, which was owned by Summert and Brown of Philadelphia and was captured by three Tripolitan corsairs off Cape Palos on 17 June. In the enclosed 21 July 1802 letter (3 pp.), Morris informed Eaton of the circumstances of his capture and Nissen’s intervention on his behalf. He complained that an American frigate and a Swedish frigate off the port of Tripoli had watched the progress of the Tripolitan corsair carrying him and his crew into the port but “never made the smallest effort to obstruct our progress.” He warned that the three corsairs were ready to sail again under the command of Murad Rais. Eaton appended a note requesting that “this copy may be forwarded to Messrs. Summert and Brown.”



   
   In his letter to Eaton, 15 July 1802 (1 p.; in Italian), Hamet Qaramanli requested a living allowance to maintain himself in exile.



   
   A full transcription of this document has been added to the digital edition.

